Title: Wilson Cary Nicholas’s Circular to the County Courts, 12 May 1816
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


      
        Gentlemen,
        COUNCIL CHAMBER, Richmond, May 12th, 1816.
      
      The “Act to provide an accurate Chart of each County and a general Map of the Territory of this Commonwealth,” directs the Executive “to cause such surveys to be made of the exterior boundaries of the Commonwealth, as may be necessary to ensure greater accuracy in the details of the preceding Charts where they present the boundaries of adjacent States, and to cause such surveys to be made of the great divisions of the Territory of the Commonwealth where the same are occasioned by chains of mountains or rivers.” For the purpose of carrying into effect this part of the Act, contracts will be immediately entered into by the Executive. It would be a useless expence to have the same lines surveyed twice and in many instances three times. The respective County Courts are therefore requested to exclude from the contracts they may enter into for County Charts, the lines of their Counties that are a part of the boundary of the State, the Blue Ridge, North Mountain and Allegany Mountains, the Chesapeake Bay, and the following rivers and parts of rivers, to wit: Roanoke to the fork of Dan and Staunton; Dan to the North Carolina line above Danville and Staunton, to the junction of the North and South forks of Roanoke above Fort Lewis; Meherin to the Charlotte line; Nottoway to the line of Prince Edward; Black Water to the line of Prince George; Elizabeth River to Kempsville; Nansemond to Suffolk; Appomattox to its source; James River from its mouth to the point of Fork; the Rivanna from its mouth to the first fork above Charlottesville; the Fluvanna from its mouth to Jackson River; Jackson’s River to the mouth of Dunlap’s Creek; Chickahominy to its source; York River from its mouth to the junction of Mattapony and Pamunky; Mattapony to the Caroline line; Pamunky to North Wales; Northanna to the Orange line; Piankatank from its mouth, as far as it is the line of Essex; North River  (Matthews) to its source; Rappahannock from its mouth to the fork above Fredericksburg; the North Fork to its source; the Rapidan to its source; Potomac to the South Branch; the South Branch to Moorefield; the North Branch to the Allegany; Shenandoah to Port Republic, Occoquon and Bull Run; Kanawha from the Ohio to the mouth of Gauley; Gauley from its mouth to the Harrison line; New River to the North Carolina line; Little Kanawha from the Ohio to the mouth of Gauley; Gauley from its mouth to the Harrison line; New River to the North Carolina line;—Little Kanawha from the Ohio to Salt Lick Creek; Monongalia to Buckhanan’s River; West Fork to Clarksburg, and Cheat River to Chavers’s Fork. As soon as the surveys of the boundaries, mountains and rivers aforesaid, are completed, under contracts with the Executive, the contractor for the County Charts will be furnished with such parts of the respective surveys as may be necessary to complete the said Charts.
      
        I am, Gentlemen, with great respect, your humble servant,
      
    